Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Summary
This office action is in response to the response filed on 10/13/2021.
The applicant has filed a Terminal Disclaimer in order to overcome the double patent rejection.
The applicant has amended the drawings in order to overcome the objection to the drawings.  The amendment has been accepted and entered and the objection has been withdrawn by the examiner.
Claims 1-23 are pending and have been examined.
Allowable Subject Matter
Claims 1-23 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the multi-phase resonant LLC converter is configured to balance
current flowing through the plurality of primary windings using a floating node, and wherein each of the plurality of primary windings is coupled to the floating node via respective passive components of a plurality of passive components”. 
In re to claim 14, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the multi-phase resonant LLC converter is configured to balance currents flowing through the plurality of primary windings using a floating node, and wherein each secondary winding of the plurality of secondary windings is coupled to the floating node”.
In re to claim 22, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the first, second, and third secondary windings are directly connected to a neutral point that is electrically floating””.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-12, claims 2-12 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 15-21, claims 15-21 depend from claim 14, thus are also allowed for the same reasons provided above.     
In re to claims 23, claims 23 depend from claim 22, thus is also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839